Citation Nr: 0009807	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1945 to 
March 1965.  He died in January 1990.  The appellant is the 
veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death as being secondary to radiation 
exposure.  

The appellant appealed the October 1993 decision, and in 
September 1997, the Board denied service connection for the 
cause of the veteran's death as being not well grounded.  
This Board based its decision in part on its conclusion that 
there was no documentation of the veteran being exposed to 
radiation while in service.  

In June 1999 the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded the Board's September 
1997 decision, holding that the Board had proceeded on the 
erroneous assumption that there was no documentation of 
radiation exposure by the veteran while in service.  
[citation redacted]) 
(non-precedential opinion).  The case has since been returned 
to the Board for further appellate review.  

In January 1994 the appellant made a possible request for a 
hearing before the Board in Washington, DC.  A hearing was 
scheduled for which the appellant failed to report.  
Therefore, the appellant has effectively withdrawn her 
hearing request.  38 C.F.R. § 20.702(d)(1999).  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On review of the veteran's claims file, the Board finds that 
additional development must be performed prior to rendering a 
decision in the current appeal.  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1999).  In the case at hand, the 
certificate of death shows that the cause of death was 
cardiopulmonary arrest due to leukemia.  The appellant 
contends that the veteran's leukemia was directly due to his 
inservice exposure to radiation.  

The Board notes that service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a "radiation-exposed veteran."  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  Leukemia is one of the diseases listed in 
paragraph (d)(2); however the record indicates that the 
veteran did not meet the criteria of a "radiation-exposed" 
veteran, as the record has not indicated that the veteran's 
radiation exposure resulted from one of the radiation risk 
activities enumerated in section 3.309(d)(3).  

More specifically, the Defense Nuclear Agency (DNA) 
(currently the Defense Threat Reduction Agency (DTRA)) has 
concluded that the veteran did not participate in U.S. 
atmospheric nuclear testing, as was initially contended by 
the appellant.  

As to the second method, an appellant is not required to 
submit a traditional well-grounded claim under 38 C.F.R. 
3.311.  Instead, VA has established special procedures to 
follow for those veterans seeking compensation for diseases 
related to exposure to radiation in service.  See Hilkert v. 
West, 11 Vet. App. 200 (1998); Wandel v. West, 11 Vet. 
App. 200 (1998); see also Johnson v. West, U.S. Vet. App. No. 
97-1562 (May 26, 1999) (non-precedential opinion).

Section 3.311 essentially states that a dose assessment will 
be made in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure.  38 C.F.R. § 3.311(a) (1999);  see also Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  


Under the present circumstances, the record shows that the 
cause of death, leukemia is a "radiogenic disease," and it 
appears that the disease became manifest within the 
applicable time period.  See 38 C.F.R. § 3.311(b)(2)(i), 
(b)(5).  

In the case at hand, the appellant initially contended that 
the veteran had participated in atmospheric nuclear testing 
as a participant in Operation CROSSROADS.  In September 1993 
the DNA responded that the veteran had been aboard the USS 
BLADEN, which had participated in Operation CROSSROADS in 
July 1946; however, it noted that the veteran had come aboard 
the BLADEN only after its participation in these tests.  The 
veteran was noted as being present at a U.S. Naval Operating 
Base at the time of Operation CROSSROADS which was thousands 
of miles from the CROSSROADS test site.  It was further noted 
that he was transferred to the USS BLADEN on October 30, 
1946.  The BLADEN was noted as receiving operational 
radiological clearance on November 6, 1946.  

Based on this evidence, a scientific dose reconstruction was 
found to reveal that the veteran would have received a 
probable external dose of 0.002 rem gamma (upper bound dose 
of 0.006 rem gamma) while aboard the USS BLADEN.  He was 
found to have no potential for internal radiation.  

In November 1993 the appellant contended that the DNA's 
inquiry was limited in scope because it was confined to the 
period from August 1945 to December 1946.  She further 
contended that the veteran participated in other nuclear 
testing, possibly including Operations SANDSTONE, RANGER, 
GREENHOUSE, BUSTER-JANGLE, TUMBLER-SNAPPER, IVY, UPSHOT-
KNOTHOLE, CASTLE, TEAPOT, WIGWAM, REDWING , PLUMBBOB, 
HARDTACK, ARGUS, AND DOMINIC I AND II/PLOWSHARE.  




The appellant sent a request to the DNA for information 
concerning the veteran's possible participation in U.S. 
atmospheric testing during the period from 1945 to 1962.  In 
November 1994, and again in December 1995, the DNA responded 
that an exhaustive search of available records had revealed 
no indication that the veteran was involved with U.S. 
atmospheric testing during the period in question.  

In February 1996 DNA again confirmed that they could not 
document the veteran's participation in U.S. atmospheric 
testing.  They elaborated, noting that the veteran's presence 
aboard the USS BLADEN was only after the CROSSROADS 
operational period.  

It was also noted that the veteran served aboard the USS 
PICKWAY from September 1952 through February 1956.  The 
PICKWAY participated in Operation SANDSTONE from April 1948 
through May 1948, thus precluding his consideration as a 
SANDSTONE participant, as he served aboard the PICKWAY after 
its participation in Operation SANDSTONE.  

The DNA also found that the veteran had served on board the 
USS BELLE GROVE from February 1956 through September 6, 1956.  
The BELLE GROVE participated in Operation CASTLE from March 
1, 1954 through May 31, 1954, thus precluding consideration 
of the veteran as a CASTLE participant, as he served aboard 
the BELLE GROVE after its participation in Operation CASTLE.  

The DNA summarized its position by concluding that available 
naval records did not document the veteran's participation in 
U.S. atmospheric nuclear testing.  They did not provide a 
dose assessment for his service aboard the PICKWAY or BELLE 
GROVE, as they had previously done with the USS BLADEN.  

Following the DNA's February 1996 letter, the appellant 
submitted a statement indicating that the cause of the 
veteran's death resulted from exposure to radiation in the 
form of residuals of atmospheric nuclear elements.  She 
essentially contended that the veteran was exposed to these 
residuals while aboard the three vessels subsequent to their 
respective participation in Operation CROSSROADS, Operation, 
SANDSTONE, and Operation CASTLE.  

Therefore, as the veteran's leukemia is a "radiogenic 
disease," and the appellant has alleged that the leukemia 
resulted from the veteran's exposure to radiation, a dose 
assessment is required.  38 C.F.R. § 3.311(a).  

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (1999).  

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

As was stated above, the appellant has most recently 
indicated that the veteran was exposed to radiation aboard 
the USS BLADEN, USS PICKWAY, and USS BELLE GROVE.  She no 
longer appears to contend that he participated in atmospheric 
nuclear testing aboard these ships.  Rather, she indicates 
that his time aboard these ships, which occurred after the 
participation of these ships in atmospheric nuclear testing, 
resulted in his exposure to residuals of radiation from such 
previous testing.  


As was stated above, a dose assessment was provided for the 
veteran's service aboard the USS BLADEN; however, no dose 
assessment has been provided for his service aboard the USS 
PICKWAY nor the USS BELLE GROVE.  

In light of the appellant's March 1996 apparent 
acknowledgment that the veteran did not participate in 
atmospheric nuclear testing, and her current contention that 
he was exposed to radiation aboard the three above-mentioned 
ships due to their previous participation (for which the 
veteran was not present) in atmospheric nuclear testing, the 
Board is of the opinion that a dose assessment, including one 
for his exposure aboard the USS BLADEN, should be made by the 
Under Secretary for Health, pursuant to section 
3.311(a)(2)(iii).  Further development undertaken pursuant to 
38 C.F.R. § 3.311 should the dose assessment reveal a 
positive value.  

In light of the above, and to ensure full compliance with due 
process requirements under 38 C.F.R. § 3.311, the appellant's 
claim is remanded to the RO for the following development:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should request the appellant 
to provide any additional information 
referable to the veteran's military 
service radiation exposure, particularly 
in terms of his in-service exposure to 
radiation while aboard the USS BLADEN, 
USS PICKWAY, and USS BELLE GROVE.  




The Board notes that the DNA (currently 
DTRA) concluded that the veteran was not 
aboard the three above-mentioned ships 
during their respective participation in 
atmospheric nuclear testing, and that he 
did not come aboard such ships until 
after the expiration of such operational 
periods.  

3.  The RO should then make a request for 
any available records concerning the 
veteran's exposure to radiation, as 
provided in 38 C.F.R. § 3.311(a)(2)(iii).  

The RO should then forward such records 
to the Under Secretary for Health, who 
will be responsible for preparation of a 
dose estimate, to the extent feasible, 
based on available methodologies.  

It is specified that records to be 
forwarded to the Under Secretary for 
Health should in this case include, for 
clarification purposes, the claims folder 
and a copy of this remand.  It is also 
specified that records regarding the 
DNA's (currently DTRA) dosimetry 
assessment of the veteran's service 
aboard the USS BLADEN as well as other 
assessments made by the DNA should be 
forwarded to the Under Secretary for 
Health, as these records contain 
information pertaining to the veteran's 
radiation dose in service.  38 C.F.R. 
§ 3.311(a)(2)(iii).  





The RO should take any appropriate action 
suggested by the Under Secretary for 
Health in the event that it cannot 
provide a dose estimate for the veteran.

4.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 
§ 3.311(b)(1).  See Wandel v. West, 
11 Vet. App. 200, 205 (1998) (holding 
that absent competent evidence of 
radiation exposure, VA is not required to 
forward a claim to the Under Secretary 
for Benefits).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


